                                                                                                                          .
      .,



 AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                                                       FILED
                                                                                                            .

                                                                                                                                  JAN 2 2 2020
                                          UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                                      CLl,HK US DIS I HICT COUHT     ·
                                                                                                                SOUTHERN DISTRIC~RvCALIFORNIA
                                                                                                                BY                         DEPUTY
                   UNITED STATES OF AMERICA                              JUDGMENT IN A               cru·       IN.,_..       •

                                     V.                                 (For Offenses Committed On or After November l, 1987)              '
                 LUIS JAVIER LOPEZ-ECHEVESTE                               Case Number:          19CR4639-FAG

                                                                        Amrutha Jindal, Federal Defenders, Inc.
                                                                        Defendant's Attorney
 REGISTRATION NO.                    91049298
 • -
 The Defendant:

 f;gJ pleaded guilty to count(s)

 D  was found guilty on count(s)       One(l) of the Superseding Information (Misdemeanor)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                     Count
Title & Section                        Natnre of Offense                                                                           Number(s)
8 u.s.c. 1325                          Improper Attempted Entry by an Alien (Misdemeanor)                                              I




           The defendant is sentenced as provided in pages 2 through             2.            of this judgment.

D          The defendant has been found not guilty on count(s)

[g]        Count(s) Underlying Information (Felony)               are   dismissed on the motion of the United States.
           Assessment :
~          Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
           waived and remitted as uncollectib\e.

[g] No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                        HON. P.A. 0 TT III
                                                                        UNITED STA ES DISTRICT JUDGE



                                                                                                                                  19CR4639-FAG
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                LUIS JAVIER LOPEZ-ECHEVESTE                                              Judgment - Page 2 of 2
CASE NUMBER:              19CR4639-FAG

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       •    at
                 --------- P.M.
                                                              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR4639-FAG
